Case: 16-60156       Document: 00514059195         Page: 1     Date Filed: 07/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                     No. 16-60156                                FILED
                                   Summary Calendar                           July 5, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
CARLOS CORTINA,

                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 684 654


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Carlos Cortina, a native and citizen of Mexico,
petitions for review of an order by the Board of Immigration Appeals (BIA)
dismissing his appeal from an immigration judge’s (IJ) order of removal and
denial of discretionary relief in the form of cancellation of removal under 8
U.S.C. § 1229b. Cortina contends the IJ and BIA erred in finding he did not
satisfy    the    exceptional-and-extremely-unusual-hardship                standard               for


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60156    Document: 00514059195      Page: 2     Date Filed: 07/05/2017


                                 No. 16-60156

cancellation of removal. He contends: the IJ failed to consider all the factors
in his case; his case does present a compelling case of exceptional and
extremely unusual hardship to his children; and the IJ applied a different
standard of unconscionable hardship. Cortina further asserts the IJ failed to:
inquire about the health of his children; consider the “separation of family”
factor; or allow him to fully present his evidence.
      Our jurisdiction over immigration proceedings is governed by 8 U.S.C.
§ 1252.   Section 1252(a)(2)(B)(i) strips us of jurisdiction to review an
immigration court’s discretionary decision to deny cancellation of removal
under § 1229b or the findings of fact made in support of that decision. Sung v.
Keisler, 505 F.3d 372, 377 (5th Cir. 2007).           We have jurisdiction under
§ 1252(a)(2)(D), however, to consider de novo any “constitutional claims or
questions of law” raised in a petition for review of such a decision. Id.
      Cortina has not raised any claim of constitutional or legal error in
connection with the denial of his request for cancellation of removal. His
contentions merely disagree with the weighing of the factors underlying the
discretionary decision whether he merited cancellation of removal. As noted,
§ 1252(a)(2)(B)(i) prohibits us from reviewing that decision or its factual-
findings bases. See Sattani v. Holder, 749 F.3d 368, 372 (5th Cir. 2014); Rueda
v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004). Cortina’s attempt to convert his
challenge to the non-reviewable, discretionary decision into a question of law
does not create jurisdiction. See Sung, 505 F.3d at 377.
      DISMISSED.




                                        2